Both the chief-deputy-sheriff amendment and the civil-service amendment to the constitution, proposed by the General Assembly (Ga. L. 1939, pp. 33 and 36 respectively), and subsequently adopted by the people, were permissive in character, and left to the will and discretion of the legislature the question whether legislation under authority of either or both would be enacted in pursuance thereof. Under the terms of the statute passed in pursuance of the chief-deputy-sheriff amendment, the tenure of such officer was necessarily fixed at the will of the sheriff as authorized by that constitutional amendment. The tenure thus fixed by statute in pursuance of that amendment could not thereafter be enlarged by the legislature except by putting such officer under civil service, as permitted under the other and different constitutional amendment authorizing it to do so. After the legislature had created the office with a tenure such as had been authorized by the constitutional amendment permitting its creation, it still lay within the discretion of the legislature, under the express authority of another constitutional amendment, to put such office under civil service and to fix the tenure of such office, previously created under civil service, and thus constitutionally extend the tenure, which could not otherwise be changed by statute.
(a) In such a case, no constitutional conflict appears which needs to be reconciled, but the two authorizations merely provide two separate procedures, one for the ordinary tenure of the office in the absence of civil service, and the other such tenure as the legislature may prescribe should it see proper to adopt civil service. But even were the constitutional provisions antagonistic, since the authority delegated to the legislature was merely permissive, the last expression of the General Assembly should be given controlling effect.
      Nos. 15181, 15184. MAY 8, 1945. REHEARING DENIED JUNE 7, 12, 1945.
The General Assembly at the 1939 session (Ga. L. 1939, p. 33) proposed a constitutional amendment authorizing the legislature to enact laws providing that the ordinary, sheriff, clerk of the superior court, tax receiver, tax collector, and county treasurer of Fulton County might name from their assistants one to be designated chief clerk, chief assistant, or chief deputy; the appointment to be made by the persons occupying such respective offices, and to *Page 445 
be for such term as the person making the appointment might designate, the term in no event to extend beyond the term of the person making the appointment. The proposed amendment further authorized the General Assembly to provide "that in said County of Fulton in the event a vacancy occurs in any of the offices here named, . . such designated chief clerk, chief assistant, or chief deputy may fill out the unexpired term of the person making the appointment, upon qualifying for such office as provided by law." At the same session of the legislature, and approved on the same date, the General Assembly proposed another amendment to the constitution (Ga. L. 1939, p. 36), providing that: "The General Assembly shall have the authority, however, to enact laws creating a civil service commission and establishing a civil service system and/or merit system for county employees and employees and deputies of county officers of Fulton County, including deputies and employees of the sheriff, tax collector, tax receiver, treasurer, clerk of the superior court, and ordinary of said county, and in connection therewith to define and prescribe the powers and duties of such civil service commission and such employees and deputies; and to enact laws defining the relation, obligation, duty, and responsibility of employees and deputies under civil service classification with respect to county officers, and further define the relation, responsibility, obligation, and duty of officers of Fulton County with respect to employees and deputies coming under civil service classification; to enact laws establishing tenure of office for such employees and deputies and to provide in what manner and for what reasons they may be removed or suspended from office; and to provide exceptions and exemptions to the operation of said laws." Both of the foregoing amendments to the constitution were ratified by the people of Georgia at the general election held in June, 1939. At the 1939 session of the General Assembly (Ga. L. 1939, p. 565), the legislature, in pursuance of the first-mentioned amendment, adopted an act requiring the sheriff, tax receiver, tax collector, and county treasurer to name from among their respective assistants a chief deputy, such appointment to be at the will and pleasure of the person making the same, the tenure not to extend, however, beyond the term of the person making the appointment, this statute to become effective upon the ratification of the constitutional amendment authorizing it. Some four years thereafter, *Page 446 
in 1943 (Ga. L. 1943, p. 971) the General Assembly, in furtherance of the constitutional authority under the second constitutional amendment (Ga. L. 1939, p. 36), adopted an act creating a civil service system in Fulton County and establishing a tenure of office for employees of Fulton County, including employees and deputies of the sheriff of Fulton County. Section 5 of this 1943 act defines the classified and unclassified service and provides: "The unclassified service shall consist of the following: (a) Officers elected by the people and persons appointed to fill vacancies in such elective offices. (1) Provided in the offices of the clerk of the superior court, tax receiver, tax collector, sheriff, and ordinary, if the chief deputy in any of said offices should elect not to be a candidate in the succeeding election, he shall revert to his former status in the classified service." After listing other employees in the unclassified service. section 5 (2) provides: "The classified service shall include all other public officers and employees in the employ of Fulton County now or hereafter employed, including deputies and employees in the office of the clerk of the superior court, sheriff, tax collector, tax receiver, ordinary, treasurer, civil court of Fulton County, criminal court of Fulton County, tax assessors, juvenile court, adult probation office, employees of the sanitary department, and others not placed in the unclassified service." Section 6 of the act of 1943 provides that a person holding a permanent position in the classified service of Fulton County who, on the effective date of the act (June 1, 1943), had held such position for a period of six months immediately preceding such effective date, should be deemed to be qualified for such employment and be entitled to receive a regular permanent appointment in accordance with the provisions of the act.
When the civil service act of 1943 was adopted, Mount was sheriff of Fulton County, and Grimes was the designated chief deputy sheriff, having been appointed by Sheriff Mount on January 27, 1942. Grimes continued to hold the office of chief deputy continuously from the date of his appointment (January 27, 1942) until the death of Sheriff Mount on or about April 24, 1944. Grimes did not become a candidate for the office of sheriff, but proceeded to "fill out the unexpired term," upon "qualifying for such office," that is, taking the sheriff's oath and giving bond as required by law, as he was specifically required to do both by the constitutional *Page 447 
amendment and the statute passed in pursuance thereof. He continued to perform the duties of sheriff until January 1, 1945, when he was succeeded by Foster, the plaintiff in error in this case, who was elected for a term of four years beginning January 1, 1945, the election being the regular quadrennial general election held on the first Tuesday in November of 1944. When Foster assumed the office of sheriff on January 1, 1945, and qualified by taking the oath of office and giving the required bond, he immediately issued a public statement to the effect that he did not recognize Grimes as chief deputy sheriff, but contended he had the right to appoint a chief deputy without regard to civil service regulations. On the other hand, Grimes publicly claimed to be chief deputy sheriff, offered to give bond, and from January 1, 1945, until the present time has offered to perform all duties assigned to him by the sheriff, including those customarily performed by the chief deputy sheriff, and has presented himself daily to the sheriff for his instructions and orders, but the sheriff has refused to accept his services or to permit him to render any service. On January 26, 1945, Sheriff Foster issued an administrative or executive order in which he sought to name Smithwick as chief deputy sheriff. Subsequently he presented the order at a meeting of the county commissioners, and demanded that Smithwick be recognized as chief deputy and that he receive the salary accorded that office. The county commissioners refused to record the order naming Smithwick as chief deputy; refused to recognize him as such; and refused to authorize payment to Smithwick of the salary customarily paid to the chief deputy sheriff. Whereupon the sheriff filed a petition for mandamus in Fulton superior court, seeking to compel the county commissioners to record his proffered appointment and to recognize Smithwick as chief deputy sheriff. The commissioners filed a general demurrer to the sheriff's petition, and likewise filed an answer. The sheriff demurred to the commissioners' answer, and upon the hearing the court overruled both the commissioners' demurrer to the sheriff's petition and the sheriff's demurrer to the commissioners' answer. Subsequently the parties submitted an agreed statement of facts, and a final order was entered denying a mandamus absolute. A direct and a cross-bill of exceptions assign error on the orders overruling both demurrers, and the direct bill *Page 448 
of exceptions also assigns error on the order denying a mandamus absolute.
Under the agreed statement of facts, the substance of which we have sought to set forth, the court denied the petition of the sheriff plaintiff seeking a mandamus against the county commissioners. The question sought to be raised by both of the demurrers and the exception to this order of court resolves itself into the question whether, under the law and the undisputed facts, Grimes or Smithwick is entitled to the office of chief deputy sheriff. The briefs are voluminous; but we will state as we understand them the contentions of the litigants. The commissioners, who seek to uphold the claim of Grimes, the old incumbent, contend that the two constitutional provisions as proposed and subsequently ratified were not self-operative, but merely authorized the General Assembly to enact legislation under the authority thus given; and that, construing the law as it stands. Grimes should prevail on either of two theories: either because the civil-service statute (Ga. L. 1943, p. 971), with respect to the tenure of the chief-deputy, is so contrary to the previous provisions as to tenure in the chief-deputy statute (Ga. L. 1939, p. 565) that the former statute must give way to the later statute, with the result that the sheriff does not have the right to appoint a chief deputy except under and in accordance with civil service rules: or else — construing the two acts together in the light of the two constitutional provisions authorizing them, as being remedial in nature, the first statute having been enacted, not for the benefit of the sheriff or his deputy, but for the public, in that it provides a quick method of carrying on the duties and functions of the office of sheriff upon a vacancy arising, without the trouble, expense, and delay of an election, and the second or civil-service statute having been enacted to promote and reward efficient service and to obtain the benefit of tried experience — the effect of the two statutes when construed together in the light of their constitutional authority is to allow the chief deputy to accede to the office of sheriff, in the event a vacancy arises, for the period pending a future election, but to preserve his status as chief deputy sheriff while thus *Page 449 
discharging, ad interim, the duties of sheriff, provided he does not offer himself as a candidate in the future election. On the other hand, the contention of the sheriff, who seeks to uphold the claim of the newly appointed Smithwick, appears to be that the constitutional amendments, which he says are mandatory and not merely permissive, themselves govern the case; and that, in construing them together as we should if possible, in the event of conflict the special provisions fixing the tenure of the chief deputy should be given effect over general provisions, that is, that any special provision fixing the tenure of the chief deputy sheriff should be construed as an exception to any contrary general provision under the civil-service amendment. Whether or not the two constitutional provisions, one the chief-deputy-sheriff amendment (Ga. L. 1939, p. 33), the other the civil-service amendment (Ga. L. 1939, p. 36) are, as claimed by the plaintiff in error, mandatory in character and therefore in a sense self-operative, or whether each merely authorized the legislature to enact legislation in pursuance of the authority thus conferred, would seem to throw great light upon the controlling question in the case. This is true for the reason that, if the latter interpretation be correct, if the amendments to the constitution are merely permissive, then in dealing with the two statutes — one passed in pursuance of the chief-deputy amendment, and the other in pursuance of the civil-service amendment — any actual conflict between any provisions in the two constitutional amendments would have to be resolved by the legislature itself; and, since it would not be compelled to follow either inconsistent alternative grant of authority, then the one it did actually follow would be effective; and, if by separate inconsistent statutes it sought to follow both, then the statute last enacted would necessarily be controlling over a previous inconsistent statute. It is elementary that some provisions of the constitution are self-operative. Others merely delegate permissive legislative authority to the General Assembly, in which latter case enabling acts are required in order to effectuate any change in the law. The proposed chief-deputy amendment which was subsequently ratified provided that "The General Assembly may provide, etc. The Code, § 102-103, declares that the word "may" ordinarily denotes permission, and not command. Where the word "may," as used in a statute, concerns the public interest or affects the rights of third *Page 450 
persons, it will be construed to mean "must" or "shall." This section appears to be a codification from language of this court in Georgia, Florida  Alabama Ry. Co. v. Sasser, 130 Ga. 394
(60 S.E. 997). This language, from which the Code section appears to have been derived, was used in a discussion with respect to a duty imposed upon a public official by a statute where the public interest or the rights of third persons are affected. It would strain the codified definition of the word "may" as used in "statutes" to make it apply to a constitutional proposal, especially where the language of the proposal itself contemplates legislative consideration. The ordinary meaning of the word "statute" is, a law established by legislative authority, as distinguished from the unwritten common law. Bouvier's Law Dictionary (Century ed.), 1129. An act proposing to amend the constitution is not a law. Goolsby v. Stephens,155 Ga. 529 (2) 539 (117 S.E. 439). And then too the caption of the act proposing the amendment uses the language. "the General Assembly shall be given authority to provide," etc., and it is well recognized that the language employed in the caption can, in case of ambiguity, be used to interpret the language of the act.Thomas v. Board of Commissioners of Chattooga County,196 Ga. 10 (2), 15 (25 S.E.2d 647); Standard Steel Works Co.
v. Williams, 155 Ga. 177, 182 (116 S.E. 636); Bentley v.State Board of Examiners, 152 Ga. 836, 839 (111 S.E. 379);Macon  Augusta R. Co. v. Little, 45 Ga. 370 (6), 387. Therefore it seems clear that all this proposed amendment to the constitution did was to authorize the General Assembly in its discretion to enact a statute in conformity with the authority conferred. Similar language is employed in both the body and the caption of the act proposing a constitutional amendment with respect to civil service, although the body of that act uses the words, "The General Assembly shall have the authority," etc. As a matter of fact, it need not be conceded that the two proposed constitutional amendments would necessarily prove in any wise conflicting. The legislature did not and could not know which, if either, of the two proposals would be ratified by the people. If the chief-deputy-sheriff amendment should be approved, it could, under appropriate legislative enactment, be made to stand alone. If both were approved, the legislature could provide as it saw proper within the bounds of either of the two amendments. What actually happened *Page 451 
was that the legislature, to begin with, put the provisions of the chief-deputy amendment in operation by way of an anticipatory act, conditioned upon the subsequent ratification of that amendment; and then, several years later and after the adoption of both amendments, put the civil-service provision into operation by passing a statute which in one respect was in direct conflict with the prior act dealing with the tenure of the office of chief deputy sheriff. In our opinion, since it is the statutes which must give effect to either of the two constitutional amendments, the provisions of the latter statute, as being the last expression of the intent of the legislature, should prevail, provided only it be authorized by constitutional authority. In our opinion it can not reasonably be said that the fixing of the tenure of the chief deputy sheriff in the chief-deputy amendment should be construed as constituting an exception to what the plaintiff in error calls the general provisions of the civil-service amendment, although this constitutes, as we see it, the strongest argument that he has so ably presented. We say this because, even though the legislature may have created the office of chief deputy sheriff for the tenure authorized by the constitutional amendment, we can see no reason why it could not thereafter put this office under civil service, as it was expressly authorized by constitutional authority to do. Not only was the act putting him under civil service authorized by express constitutional authority, and not only did it operate to extend what had been the previously prescribed tenure of office, but the civil service constitutional amendment, in order to make assurance doubly sure, by its terms expressly authorized the legislature "to enact laws establishing tenure of office for such employees and deputies," and it could hardly be said that the chief deputy is not a deputy. He is not only a deputy but the chief of all deputies, who under both the constitution and statute must be designated as such from among the list of deputies. He is either under civil service or he is not. Unless the chief deputies of the various offices of Fulton County be singled out from all the other deputies and excluded from the operation and protection of the civil-service act, passed in accordance with constitutional authority — unless this should and therefore must be done — there seems little if any ground for controversy. The civil-service amendment and the civil-service statute both seem to say plainly that these officers come within the *Page 452 
bounds of such protection — certainly so unless the chief deputies be adjudged not to be deputies at all. The civil-service amendment states plainly that the legislature can, under civil service, "establish his tenure of office." The legislature has done that which it was constitutionally authorized to do, and, in order to avoid any possibility of misinterpretation, has by explicit language stated that the status of the chief deputy under the civil-service law shall not be forfeited because he complies with his legal obligation and qualifies to perform, and thereafter as directed does perform, the duties of the office in which a vacancy has occurred pending the ensuing election. We can see no reason why an officer whose ordinary tenure of office is prescribed by a constitutional amendment authorizing the legislature to create the office, can not thereafter under express constitutional authority be put under constitutionally authorized civil service, thereby extending his previous constitutional tenure, especially so when the amendment to the constitution authorizing civil service expressly empowers the legislature to "establish his tenure of office." In other words, the fact that the tenure of an office may be prescribed by a constitutional amendment authorizing the legislature to create it, does not prevent the legislature, when acting under additional constitutional authority, from putting such office under civil service, merely because without civil service the tenure of the office had been prescribed. This does not amount to a contradiction in the two constitutional authorizations, but merely authorized two separate procedures, one for the ordinary tenure without civil service, the other for such tenure as the legislature itself may prescribe should it see proper to adopt civil service.
But the plaintiff in error makes numerous other contentions. He submits that section 5 of the civil-service statute itself expressly excludes the chief deputy from its operation, in that by this section the unclassified service are "officers elected by the people and persons appointed to fill vacancies in such elective offices;" and the argument is that, because the chief deputy may fill out the unexpired term of the sheriff in the event of a vacancy, he is therefore, within the meaning of the statute, appointed to fill a vacancy in an elective office. It would seem that the legislature, in order to forestall just such an interpretation of its statute as provided by subsection 5 (1) a (1), used this language: "Provided, *Page 453 
in the offices of the clerk of the superior court, tax receiver, tax collector, sheriff and ordinary, if the chief deputy in any of said offices should elect not to be a candidate in the succeeding election, he shall revert to his former status in the classified service." The plaintiff in error further contends that even if a chief deputy sheriff is included by the terms of the civil-service statute, under the facts of this case it must be taken that no reference was made to the old incumbent Grimes, who refused to become a candidate for the office of sheriff in the subsequent election, but that the "reverter" clause in the act must be taken to refer to McAuliffe, the chief deputy appointed by Grimes upon assuming the duties of the office of sheriff following the death of Mount, the former sheriff. Such a contention would seem wholly inconsistent with the necessary import of section 5 of the civil-service act, and would, we think, render meaningless the language actually employed. The plaintiff in error further contends that, even though the provisions of the civil-service statute should be construed as including the chief deputy, then the act is unconstitutional as violating the provisions of the chief-deputy amendment to the constitution. This might be true if the civil-service statute had not been passed in conformity with the constitutional authority implicitly conferred by the civil-service amendment to the constitution. Such amendment to the constitution can not itself be said to be unconstitutional. As we see it, had not the constitutional amendment authorizing civil-service legislation been adopted, the legislature could not have provided a tenure for the chief deputy sheriff other than as authorized by the chief-deputy amendment, but the people in fact adopted both amendments. This being true, it appears that the only way by which the legislature could constitutionally extend the tenure of the chief deputy sheriff was by putting him under constitutionally authorized civil service. This it did in explicit terms. It seems to be conceded by the plaintiff in error that the deputy sheriffs, some sixty in number, come squarely within the provisions of the civil-service law. No one seems to question that under the chief-deputy constitutional amendment the new sheriff would be compelled to appoint his chief deputy from among the list of deputies holding under civil service. Therefore it would seem that all that section 5 (1) a (1) of the civil-service statute does is to freeze the chief deputy's status under the civil-service *Page 454 
law while serving out the unexpired term of the sheriff upon qualifying for such service as required both by the constitutional amendment and by the statute. Under the civil-service statute based upon constitutional authority establishing his tenure, he is not to be penalized for the performance of a duty imposed by law, but his rights as chief deputy sheriff under civil service are to be preserved.
As set forth in the statement of facts, the judge overruled the commissioners' demurrer to the sheriff's petition and also overruled the sheriff's demurrer to the commissioners' answer, after which he heard the case under an agreed statement of facts, and refused the mandamus absolute. It appears from the language of the judge's order in overruling the commissioners' demurrer to the sheriff's petition, that his reason for doing so was not to adjudicate adversely upon the legal questions hereinbefore set forth, but that his action was brought about by a failure of the sheriff's petition to set forth facts, later embodied in the agreed statement, such as would show the right of Grimes to the office of chief deputy sheriff. We can see how this view of the trial judge could be justified, and therefore will not reverse his judgment in overruling the commissioners' demurrer to the petition; and we affirm his judgment in overruling the sheriff's demurrer to the commissioners' answer, and in denying, at the hearing under the agreed statement of facts, the grant of a mandamus absolute.
Judgment affirmed on both bills of exceptions. All theJustices concur, except Bell, C. J., and Duckworth, J., whodissent.
                        ON MOTION FOR REHEARING.
The only contention made in the motion for rehearing which the opinion has not attempted to fully deal with is one which is now submitted and argued at full length, but which is presented for the first time in the motion for rehearing, or, if suggested at all in the original briefs, must be taken as having been referred to only in the plaintiff's mere general statement as to which of the appointees was legally entitled to the office, that Grimes's appointment not having been made by Foster, the present sheriff, he is without title thereto. The point now insisted on is that the chief-deputy constitutional amendment and statute have two beneficent purposes: one to provide for the office of a chief deputy in the various county offices of Fulton County; the other to provide that such chief deputy would, in the event of a vacancy arising in the office in which he was acting as chief deputy, and without the trouble and expense of holding a special election, succeed to such office for the unexpired term. It is contended that the majority opinion nullifies the second of such purposes, for the reason that Grimes as chief deputy could not now or in the future again succeed to the office of sheriff, since under the chief-deputy amendment and statute only a chief deputy who has been appointed by the particular individual whose death or resignation causes a vacancy to arise can succeed to and fill such vacancy. The movant, in support of this new and ingenious argument, quotes and underscores portions of the constitutional amendment and statute, which he says "we definitely charge" that the court in the majority opinion overlooked. These excerpts from the amendment and statute are as follows: "Section 1. That the constitution of the State of *Page 459 
Georgia is hereby amended as follows, to wit: By adding a new paragraph to section III, of article XI of said constitution, said new paragraph to follow paragraph I and to be known as paragraph II and to be in the following words and symbols, to wit: Paragraph II. The General Assembly may provide, however, that the ordinary, sheriff, clerk superior court, tax receiver, tax collector (or tax commissioner, as the case may be, and county treasurer, any one or all of them, serving in Fulton County, shall be required to appoint a chief clerk, chiefassistant or chief deputy, from among such officer's assistants;the appointment to be made by the person occupying suchrespective office and to be for such term as the person making the appointment may designate, the term in no event to extend beyond the term of the person making the appointment; and the General Assembly may provide, further, that in said County of Fulton in the event a vacancy occurs in any of the offices here named, that such designated chief clerk, chief assistant orchief deputy may fill out the unexpired term of the personmaking the appointment, upon qualifying for such office as provided by law." Ga. L. 1939, p. 34. "Section 5. Be it further enacted by the authority aforesaid, that from and after the passage of this act whenever any vacancy occurs in any of the offices in Fulton County named in the preceding sections, to wit: the office of ordinary, sheriff, clerk superior court, tax receiver, tax collector, and county treasurer, the persondesignated by said respective officers as chief clerk, or chief assistant, or chief deputy, as the case may be, shall upon qualifying for such office as provided by law, fill theunexpired term of such ordinary, sheriff, clerk superior court, tax receiver, tax collector, or county treasurer, as the case may be." Ga. L. 1939, p. 568.
The question which movant has interjected as an argument to be considered in a proper interpretation of the constitutional amendment and the statute is not the question now before the court; and therefore, without making an actual ruling thereon, we will give consideration to it only in the way in which the movant does, that is, as throwing possible light upon the reasonable and natural construction of the amendment and statute. To begin with, this constitutional amendment and statute do no deal merely with the appointment of a chief deputy in the sheriff's office, but provide for the appointment of a chief deputy, chief clerk, or chief *Page 460 
assistant (according to how the help might be variously designated), in the office of sheriff, clerk of the superior court, tax receiver, tax collector, and county treasurer. The caption and the body of the amendment both provide that the sheriff, clerk of the superior court, etc., shall make the respective appointments of their chief deputy, assistant, etc. The appointments are thus to be made, not as personal perquisites attached to the office, but by the sheriff, etc., acting as such. It is true that, just as a corporation can function only through persons as officers, so a public office can function only through some person as the incumbent. Naturally, the amendment and the statute would use some appropriate language to make clear that, upon a vacancy arising in any one of the five designated county offices, it would be the chief deputy, chief clerk, or chief assistant, as the case might be in that particular office, who would succeed thereto. Accordingly, the amendment to the constitution authorized the legislature to provide that each of these county officers (naming them) should be required to appoint a chief clerk, deputy, or assistant; and that, in the event a vacancy occurred in any of said offices, the person so named should fill "the unexpired term of the person making the appointment." It would hardly have been in order for the amendment to have left open the interpretation that, upon the death for example of the ordinary, his place would be filled by the chief deputy sheriff. Courts give due deference to legislative construction of constitutional provisions. The same legislature that provided for the submission of the chief-deputy constitutional amendment passed at the same session the anticipatory statute putting the amendment into operation in the event that it should be adopted by the people. This statute, with manifestly the same idea in mind, used language a little different, providing that "the person designated by said respective officers" (not persons) should fill out the unexpired term "as the case may be." Where the natural and reasonable meaning of a constitutional provision is clear and capable of a "natural and reasonable construction" (RayleElectric Membership Corp. v. Cook, 195 Ga. 734 (2),25 S.E.2d 574), courts are not authorized either to read into or to read out that which would add to or change its meaning. What the constitutional provision was here plainly attempting to make clear was that, in the event of a vacancy in any one of the five county offices, the chief helper (by *Page 461 
whatever name) of that particular office should succeed to the vacancy. It would seem, not to be reading something out of the amendment, but to be reading something into it, should we torture the language thus manifestly and naturally employed for a plain and necessary purpose, in order to go far afield and set up strained limitations upon the right of such a chief deputy to completely function as such so long as he continues in office.
As we see it, the original tenure of the chief deputy having been extended by the general assembly in the one and only way possible, to wit, under authority of a constitutional amendment authorizing it to put such officer under civil service, and in so doing to fix his tenure of office, there is nothing expressed nor anything to be inferred in the chief-deputy amendment which by any natural or reasonable interpretation could prevent the chief deputy, whoever he might be, from completely functioning as such.
Rehearing denied. Jenkins, P. J., Atkinson and Wyatt, JJ.,concur. Bell, C. J., and Duckworth, J., dissent.